DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 10/25/22.
	Examiner notes that this case is a division of 15/995158, which is now US Patent No. 11049148.
	Examiner further notes Applicant’s priority date of 6/1/18.
	None of the claims have been amended.  Claims 21-24 are new.
	Claims 1-24 are currently pending and have been examined.
	Examiner notes the prior withdrawal of prior art on 4/25/22. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 1 and 11, in part, describe a method comprising: assigning a private identifier to a user, assigning an identifier to the user’s device, receiving permission to use profile data for the user, receiving the profile data and the device identifier, and generating an anonymous profile comprising the profiling data and a record identifier.  As such, the invention is directed to the abstract idea of managing anonymous user profile data, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. managing user data and interactions in an advertising setting).  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional functional elements that are associated with the judicial exception, including: storing an indication that the user’s approval, storing a link between the user identifier and the device identifier based on the user’s approval, and storing an association between the user identifier and the record identifier. Dependent claims 23-24 further describe storing a link in a database.  Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
The aforementioned claims also recite additional technical elements including an “anonymous database” for storing anonymous data, a “computer system” to execute the method, a “public blockchain” for storing data, and a “private blockchain” for storing data. Dependent claims 21-22 further recite a “public blockchain” and “private blockchain” comprising interconnected “nodes” for storing data and limiting access to certain data. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a network).  Furthermore, the “blockchain” is generally linked to the functionality of the claims, and is merely being used as a database. 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Storing and retrieving information in memory. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Restricting public access to data.  Ultramercial v. Hulu, 772 F.3d 709, 716-717 (Fed. Cir. 2014).  
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 2-10, 12-20, and 23-24 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the content of the profile data, receiving a revocation of permission and removing any link between the user and device, repeating the process for a second user/device, and associating a user identifier with a device identifier.  Thus, the dependent claims merely provide additional non-structural details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.



Response to Arguments
	Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101 are unpersuasive.
	First, Applicant appears to argue that the claims are not directed to an abstract idea.  However, in doing so, Applicant has erroneously conflated the underlying purpose of the invention and the additional elements.  At its core, the invention performs the steps of assigning a user identifier to a user, assigning a device identifier to the device of the user, receiving permission to utilize user profile data, receiving the profile data, and generating an anonymous profile record for the user.  These steps comprise nothing more than data association (assigning the identifiers), data transmission (receiving permission and profile data), and providing the result of data collection and analysis (generating the anonymous profile).  Thus, as noted above, the invention is directed to managing anonymous user profile data, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. managing user data and interactions in an advertising setting).
	The additional elements, on the other hand, include features such as the database, blockchains, and a computer system.  Examiner further identified the additional functional elements of storing data in a database and restricting access to data, all of which were deemed to be extrasolution activity.  In accordance with Berkheimer, Examiner substantiated these claims by citing to references that demonstrate that these features are well-understood, routine and conventional. 
	With respect to new claims 21-22, these claims merely describe the well-established structure of a blockchain (multiple nodes, i.e. computers, connected using protocols that are used for storing and restricting access to data.  Claims 23-24 merely describe data association (linking the user identifier and the device identifier) and data storage (storing the link in a database).
	For at least these reasons, the rejection under 35 USC 101 is sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571-270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C BUSCH/Examiner, Art Unit 3682                                                                                                                                                                                                        
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682